

115 HR 5920 IH: Airborne Hazards and Open Burn Pit Registry Improvement Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5920IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs and the Secretary of Defense to submit to Congress an
			 annual report on open burn pits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Airborne Hazards and Open Burn Pit Registry Improvement Act. 2.Burn pits (a)2018 NDAASection 738 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by inserting in consultation with the War Related Illness and Injury Study Center, before shall coordinate efforts.
			(b)Reports
 (1)Secretary of Veterans AffairsNot later than January 1, 2019, and annually thereafter, the Secretary of Veterans Affairs shall submit reports to the Committees on Armed Services and on Veterans’ Affairs of the House of Representatives and Senate regarding the following:
 (A)New research and proposed policy changes of the Department of Veterans Affairs regarding efforts to identify, investigate, diagnose, treat, and heal medical conditions suffered by veterans related to exposure to open burn pits.
 (B)The number of veterans who received hospital care or medical services furnished by the Secretary during the preceding year for medical conditions related to exposure to open burn pits, including—
 (i)the medical conditions related to exposure to open burn pits; and (ii)when and where the veterans were exposed to open burn pits.
 (C)Plans of the Secretary to utilize and improve the Airborne Hazards and Open Burn Pit Registry (referred to in this section as the Registry), including—
 (i)outreach to veterans who have already registered responded to the Registry questionnaire regarding new information learned about medical conditions related to exposure to open burn pits;
 (ii)outreach to members of the Armed Forces and veterans who were exposed to open burn pits to encourage such persons to respond to the Registry questionnaire;
 (iii)partnerships between the Secretary and the Secretary of Defense to identify and inform members of the Armed Forces and veterans who were exposed to open burn pits;
 (iv)actions taken to simplify the Registry questionnaire, including allowing members of the Armed Forces and veterans to input pertinent information automatically from the Departments of Veterans Affairs and Defense;
 (v)actions taken to allow members of the Armed Forces and veterans to update answers to the Registry questionnaire;
 (vi)actions taken to allow the matching of information in the Registry to data in the possession of the Health Administration and Benefits Administration of the Department;
 (vii)actions taken to make data described in clause (vi) available for longitudinal studies; (viii)privacy issues related to the Registry that the Secretary has identified and actions taken to mitigate such issues; and
 (ix)actions taken to model the Registry on other successful registries, including registries operated by the Centers for Disease Control and Prevention.
 (D)An overview of initial claims and approved claims for compensation or health care related to open burn pit exposures.
 (E)Coordination between the Department and any other Federal agency or non-governmental entity related to the research and treatment of medical conditions related to exposure to open burn pits.
 (F)Actions taken by the Secretary to update the 2011 Institute of Medicine report titled Long-Term Health Consequences of Exposure to Burn Pits in Iraq and Afghanistan. (G)Any plan of the Secretary to conduct research to address areas that the National Academy of Medicine identifies as having limited, suggestive, inadequate, or insufficient evidence to determine whether an association exists between exposure to open burn pits and an illness, symptom, or disease.
 (H)The strategy of the Secretary to educate health care providers (including non-Department providers) who treat veterans regarding the assessment, diagnosis, and treatment of medical conditions related to exposure to open burn pits, including the following:
 (i)How the Secretary measures whether providers are aware of and versed in the environmental exposure knowledge base.
 (ii)Whether and how providers screen veterans for medical conditions related to exposure to open burn pits.
 (iii)Methods (including direct questions) that providers use to identify veterans who were likely exposed to open burn pits.
 (iv)Whether and how providers refer veterans who were exposed to open burn pits to appropriate specialists.
 (v)Whether and how the Secretary tracks referrals described in clause (v) and related outcomes. (vi)Whether the Secretary is conducting any ongoing research regarding veterans who were exposed to open burn pits and related health outcomes.
 (vii)What training the Secretary provides for providers regarding the assessment, diagnosis, and treatment of medical conditions related to exposure to open burn pits.
 (viii)How many providers have received training described in clause (viii). (I)Coordination with the Department of Defense and related information regarding veterans exposed to open burn pits.
 (J)Resources and legislation the Secretary determines to be necessary to identify, mitigate, investigate, diagnose, treat, and heal medical conditions related to open burn pit exposures.
 (2)Secretary of DefenseNot later than January 1, 2019, and annually thereafter, the Secretary of Defense shall submit reports to the Committees on Armed Services and on Veterans’ Affairs of the House of Representatives and Senate regarding the following:
 (A)Actions taken to identify and inform members of the Armed Forces and veterans exposed to open burn pits, including—
 (i)the formation of any partnership between the Departments of Defense and Veterans Affairs to identify such individuals;
 (ii)actions taken to ensure such individuals are screened for medical conditions related to open burn pit exposures; and
 (iii)actions taken to ensure that, before such members of the Armed Forces separate from active service, the members—
 (I)receive education about services available from the Departments of Defense and Veterans Affairs regarding medical conditions related to open burn pit exposures; and
 (II)respond to the Registry questionnaire. (B)Actions taken and plans to mitigate future exposures of members of the Armed Forces to open burn pits.
 (C)Alternatives to open burn pits and evaluations of such alternatives. (D)Any exposures of members of the Armed Forces to open burn pits operated by an entity other than the Department of Defense.
 (E)Data shared with the Secretary of Veterans Affairs regarding— (i)members of the Armed Forces and veterans exposed to open burn pits;
 (ii)when and where members of the Armed Forces and veterans were exposed to open burn pits; (iii)the contents of burn pits identified under clause (ii);
 (iv)the duration of exposures identified under clause (ii); (v)data collected by industrial hygienists regarding exposures of members of the Armed Forces to open burn pits;
 (vi)data collected from members of the Armed Forces in post-deployment health assessments that the Secretary determines are related to open burn pit exposures.
 (F)Plans and actions of the Secretary to collect surveillance data to enhance accuracy regarding the number of service members exposed, characteristics of those exposed, and patterns or linkages identified in those exposed.
 (G)Plans and actions of the Secretary to link data collected under subparagraph (F) to health data regarding veterans that is in the possession of the Secretary of Veterans Affairs.
					